The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
The charge in the indictment against the defendant is sufficiently intelligible to constitute him an accessory before the fact. ■ The 255th Section of the Criminal Practice Act enacts, “No distinction shall exist between an accessory before the fact and a principal, or between principals in the first and second degree in cases of felony; and all persons concerned in the commission of a felony, whether they directly commit the act constituting the offence, or aid and abet in its commission, though not present, shall hereafter be indicted, tried, and punished as principals.”
This section of the statute is conclusive of this case, and it remains but to add that the judgment is affirmed.